
	

114 S2199 IS: Regulatory Authority Clarification Act of 2015
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2199
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2015
			Mr. Enzi (for himself, Ms. Ayotte, Mr. Crapo, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require agencies to conform to concurrent resolutions when promulgating rules.
	
	
		1.Short title
 This Act may be cited as the Regulatory Authority Clarification Act of 2015.
 2.Concurrent resolutions and rulemakingSection 553 of title 5, United States Code, is amended by adding at the end the following:  (f)If Congress adopts a concurrent resolution that clarifies the meaning of a provision of law, including a clarification as to whether a provision of law delegates certain authority to an agency, an agency—
 (1)may not promulgate a rule under this section that conflicts with or otherwise does not carry out the meaning of the provision, as provided in the concurrent resolution; and
 (2)shall promulgate new rules that carry out the meaning of the provision, as provided in the concurrent resolution, if the agency has a rule in effect that conflicts with or otherwise does not carry out such meaning..
		
